          Case 1:19-cv-00930-NONE-GSA Document 14 Filed 11/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     CALVIN HOLT,                                  1:19-cv-00930-NONE-GSA-PC
12                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT THIS CASE BE
13           vs.                                     DISMISSED, WITH PREJUDICE, FOR
                                                     FAILURE TO STATE A CLAIM
14     M. ALVARADO, et al.,                          (ECF No. 1.)
15                                                   OBJECTIONS, IF ANY, DUE IN
                      Defendants.                    FOURTEEN (14) DAYS
16

17

18

19
            Calvin Holt (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action

20
     pursuant to 42 U.S.C. § 1983. On March 19, 2019, Plaintiff filed the Complaint commencing this

21
     action in the Kings County Superior Court in Hanford, California, case number 19C0135. (ECF

22
     No. 1 at 5.) On July 3, 2019, the case was removed to Federal court under 28 U.S.C. § 1441(a) by

23
     defendants M. Alvarado, A. Shaw, S. Sherman, and M. Owens (“Defendants”). (Id. at 1.)

24
            On August 21, 2020, the court screened Plaintiff’s Complaint under 28 U.S.C. § 1915A

25
     and dismissed the Complaint for failure to state a claim, with leave to amend within thirty days.

26
     (ECF No. 9.) The thirty-day deadline has now expired and Plaintiff has not filed an amended

27
     complaint or otherwise responded to the court’s order. As a result, there is no pleading on file

28
     which sets forth any claims upon which relief may be granted.

                                                      1
          Case 1:19-cv-00930-NONE-GSA Document 14 Filed 11/23/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based on
 3                  Plaintiff’s failure to state a claim upon which relief may be granted under § 1983;
 4                  and
 5          2.      The Clerk be directed to close this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 9   written objections with the court. Such a document should be captioned “Objections to Magistrate
10   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within
11   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
12   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
13
     IT IS SO ORDERED.
14

15      Dated:     November 23, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
